Citation Nr: 0922131	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-27 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for residuals of 
hypopharyngeal cancer with cervical metastatis, for the 
purposes of accrued benefits.  

2.  Entitlement to service connection for the cause of the 
Veteran's death.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from December 1945 to October 
1948, and from March 1952 to March 1954.  He died in July 
2004.  The appellant is the Veteran's surviving spouse.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in July 2004.  The appellant filed a 
claim of accrued benefits that same month.  

2.  At the time of the Veteran's death, his claim of 
entitlement to service connection for residuals of 
hypopharyngeal cancer with cervical metastasis was pending.

3.  The Veteran's residuals of hypopharyngeal cancer with 
cervical metastasis are due to nicotine dependence incurred 
during service.  



CONCLUSION OF LAW

Accrued benefits are payable.  38 U.S.C.A. §§ 5102, 5103, 
5103A and 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.1000 
(2008).    


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that service connection is warranted 
for residuals of hypopharyngeal cancer with cervical 
metastasis, for the purposes of accrued benefits.  It is 
essentially argued that the Veteran developed nicotine 
addiction during service, that he smoked continuously between 
service and developing hypopharyngeal cancer in 1997, and 
that his nicotine dependence therefore caused him to develop 
hypopharyngeal cancer with cervical metastasis.  

In July 1997, the Veteran filed a claim for service 
connection for residuals of hypopharyngeal cancer with 
cervical metastasis, which he essentially asserted were due 
to nicotine dependence which began during service.  In 1998, 
and 1999, the RO denied the claim, and the Veteran appealed.  
In July 2003, the Board remanded the claim.  In July 2004, 
while his appeal was pending, the Veteran expired.  

At the time of the Veteran's death, service connection was 
not in effect for any disabilities.  

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which the 
veteran was entitled at the time of death and which were due 
and unpaid, based on existing rating decisions or other 
evidence that was on file when the veteran died.  See 38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2008).  

The veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  In addition, an application for 
accrued benefits must be filed within 1 year after the date 
of death.  38 C.F.R. § 3.1000(c).  

The Board notes that the statute governing accrued benefits 
was amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits.  The revision 
to the statute applies only to deaths occurring on or after 
the date of enactment, which was December 16, 2003.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003).  In this case, the Veteran 
died in July 2004, and the appellant's claim has therefore 
been considered under the amended version of 38 U.S.C.A. § 
5121(a) which repealed the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
an award for accrued benefits.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).   

Importantly, for claims filed prior to June 9, 1998, as in 
this case, service connection may be granted for a disability 
if injury or disease resulted from tobacco use while in 
active military service.  See VAOPGCPREC 2-93; 58 Fed. Reg. 
42756 (1993).

In VAOPGCPREC 2-93, the VA General Counsel held that: (1) a 
determination of whether nicotine dependence could be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles; and (2) service connection could be 
established for a disability or death if the evidence 
established that the underlying disease or injury was caused 
by tobacco use during service.  

In VAOPGCPREC 19-97; 62 Fed. Reg. 37954 (1997), the VA 
General Counsel indicated that two medical questions arise in 
cases where secondary service connection for a tobacco-
related disability is sought: (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) was 
the nicotine dependence which arose during service considered 
the proximate cause of disability occurring after service.  

In this case, the Veteran died in July 2004, and the 
appellant's claim was filed that same month.  At the time of 
his death, the Veteran had perfected an appeal on the issue 
of entitlement to service connection for residuals of 
hypopharyngeal cancer with cervical metastasis.  He 
essentially argued that he began smoking during service, that 
his rations included free cigarettes, that he became nicotine 
dependent during service, and that he smoked continuously 
following service until he was diagnosed with cancer in 1997.  

At the time of his death, this issue had not yet been 
adjudicated by the Board, which had remanded the claim in 
July 2003.   

The medical evidence of record at the time of the Veteran's 
death consists of his service treatment reports (which 
contain no relevant evidence), and private treatment reports, 
dated between 1997 and 2004.  This evidence shows that in 
1997, the Veteran was determined to have squamous cell 
carcinoma of the right piriform sinus.  In May 1997, he 
underwent a right cervical lymphadenectomy and partial 
laryngopharynectomy, followed by postsurgical radiation 
treatment that included the primary site and the entire neck.  
These reports noted a 40 pack/year history of smoking 
(alternatively described as one pack per day for 40 years), 
with smoking discontinued in January 1997.  

A report from A.J.L., M.D., dated in May 2001, shows that the 
physician stated that he had treated the Veteran for 
hypopharyngeal carcinoma with cervical metastasis, followed 
by radiation therapy in 1997.  He further stated: 

Studies have shown that smoking tobacco 
as well as ingestion of alcohol pre-
disposes individuals to development of 
upper aerodigestive tract cancers.  The 
patient use[d] to be a one pack per day 
smoker for about 40 years, and I think 
this contributed significantly to his 
risk for developing hypopharyngeal 
carcinoma.

In July 2003, the Board remanded the Veteran's claim.  The 
Board noted that, "the veteran has submitted persuasive lay 
evidence that he began smoking during his period of service 
from December 1945 to October 1948, and smoked continuously 
from that period of service until he was discovered to have 
continuously until he was found to have hypopharyngeal 
carcinoma with cervical metastasis in April 1997."  In its 
Remand, the Board requested that the Veteran be afforded an 
examination, and that, "the examiner should opine whether it 
is at least as likely as not that the veteran's post-service 
hypopharyngeal cancer with cervical metastasis: a) Is 
attributable to the cigarettes that the veteran smoked during 
service, OR b) Is attributable to use of tobacco used during 
and since service as a result of nicotine dependence incurred 
during service."

A report from K.A., M.D., dated in February 2004, shows that 
the physician noted that the Veteran gave a history that 
included smoking during service, and thereafter, until he was 
diagnosed with cancer in 1997.  Dr. K.A. further stated:

In regards to the question, yes, 
Cigarette smoking is a contributing 
factor to the development of 
hypopharyngeal carcinoma, the risk is 
exponentially increased with alcohol 
consumption.  He does admit to 
significant alcohol use from 1946 to 
1984.  He did state that the Army did not 
provide alcohol when questioned.  Whether 
the patient's nicotine dependence began 
during his service time, this is what the 
patient has alleged.  He did not report 
any attempts to break his habit of 
cigarette smoking after discharge from 
the Army until the time of his diagnosis 
of Hypopharyngeal Carcinoma.

Basically, again, the development of 
Hypopharyngeal Carcinoma is highly 
attributable to cigarette and alcohol use 
and the patient stated he was addicted.  
In my opinion, I cannot state that the 
government should be liable for the 
patient's actions, especially after he 
was discharged from the Army.  The 
patient was informed of my opinion.  

Seven lay statements were received in 1999, including the 
Veteran's surviving spouse, who essentially all assert that 
they had known the Veteran for many years.  The authors 
assert that the Veteran did not smoke prior to service, that 
he began smoking during service, and/or that he continued to 
smoke following separation from service.   

The Board finds that accrued benefits are warranted.  The 
claims files include the Veteran's written testimony, as well 
as seven lay statements, to the effect that the Veteran began 
smoking during service, and continued to smoke thereafter.  
These statements are consistent with the Veteran's reported 
history of smoking one pack per day for 40 years, as noted in 
a number of the private medical records.  Dr. A.J.L.'s May 
2001 statement, that the Veteran's smoking "contributed 
significantly to his risk for developing hypopharyngeal 
carcinoma," is competent evidence which associates the 
Veteran's hypopharyngeal carcinoma to his long history of 
smoking since service.  Furthermore, Dr. K.A.'s February 2004 
report states that hypopharyngeal Carcinoma is "highly 
attributable" to cigarette use.  

Although the RO appears to have denied this claim based on 
the lack of a clear etiological opinion regarding the issue 
of when nicotine dependence began, the Board specifically 
requested an opinion on this issue in its July 2003 Remand.  
However, in response to the Board's request, Dr. K.A. did not 
explicitly provide an opinion on this issue.  Rather, he 
stated, "Whether the patient's nicotine dependence began 
during his service time, this is what the patient has 
alleged."  This statement, when read in context, indicates 
that he implicitly accepted the Veteran's reported history of 
nicotine dependence that began during service.  

To the extent that Dr. K.A. went on to assert, "I cannot 
state that the government should be liable for the patient's 
actions, especially after he was discharged from the Army," 
this is not responsive to the applicable criteria for service 
connection.  

The critical issue in the case is whether the Veteran began 
being addicted to tobacco during service, which was very 
unfortunately provided to him free of charge during his 
service.  The facts of this case appear to indicate that the 
answer to this question is yes.

In this regard, it is important to note that this claim was 
filed prior to Congressional action effectively banning 
service connection for a disability associated with tobacco 
use in service. 

Based on the above, the Board finds that, in light of the 
medical opinions in this case, and affording the appellant 
the benefit of all doubt, that the evidence is at least in 
equipoise, and that service connection for residuals of 
hypopharyngeal cancer with cervical metastasis, for the 
purposes of accrued benefits, is warranted.  
 

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting the benefit sought on appeal in full.  
Any potential failure of VA in fulfilling its duties to 
notify and assist the appellant is essentially harmless 
error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  
ORDER

Service connection for residuals of hypopharyngeal cancer 
with cervical metastasis, for the purposes of accrued 
benefits, is granted.  


REMAND

With regard to the claim of entitlement to service connection 
for the cause of the Veteran's death, the Veteran's 
certificate of death indicates that the immediate cause of 
death was advanced pancreatic cancer with multiple 
metastasis.  It further states that he passed away at the 
Castle Medical Center (CMC), and that he was receiving 
inpatient treatment at the time.  

The CMC's records are not currently associated with the 
claims files.  On Remand, they should be obtained.  

VA has not yet obtained an opinion as to the cause of the 
Veteran's death.  In this decision, the Board has determined 
that service connection for residuals of hypopharyngeal 
cancer with cervical metastasis, for the purposes of accrued 
benefits, is warranted.  Under the circumstances, on Remand, 
an opinion should be obtained as to whether it is as least as 
likely as not that the Veteran's cause of death is related to 
nicotine dependence, or his residuals of hypopharyngeal 
cancer with cervical metastasis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
files the Veteran's records of treatment 
from the Castle Medical Center.  

2.  Following the development requested 
in the first paragraph of this Remand, 
the RO should arrange for the Veteran's 
claims files to be reviewed by a 
physician to obtain an opinion on the 
etiology of the Veteran's advanced 
pancreatic cancer with multiple 
metastasis.  

The physician should offer a medical 
opinion as to whether it at least as 
likely as not (i.e., a likelihood of 50 
percent or more) that the Veteran's 
advanced pancreatic cancer with multiple 
metastasis was caused or aggravated by 
his nicotine dependence, or by his 
residuals of hypopharyngeal cancer with 
cervical metastasis or by service in any 
way.  The physician should provide a 
complete rationale for any opinion 
expressed.

The claims folder must be sent to the 
physician for review, and the physician 
must state in the report that he/she has 
reviewed the claims files.  

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  The claims files should then 
be returned to the Board, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


